Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7, 9, 13-19, 21-24 and 26 are allowed.
The following is an examiner's statement of reasons for allowance.
The current patent application cites a series of steps for infrastructure design using 3D reality data at a defined boundary: determining a boundary of a design region in a 3-D reality model, the 3-D reality model to represents existing conditions at a site including ground and non-terrain features, wherein non-terrain features are features that are not substantially at ground level including man-made 3-D structures and natural 3-D structures, the boundary of the design region formed as a polygon that extends over at least representations of the ground; generating the 2.5D terrain mesh to flatten any non-terrain features within the design region; displaying a combined view including the 3-D CAD objects that represent planned infrastructure placed upon the 2.5D terrain mesh that represents ground within the design region, and the 2.5D terrain mesh that represents ground within the design region surrounded by the remaining part of the 3-D reality model that represents ground and non-terrain features external to the design region. The cited prior art fail to teach these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612